Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s closest art, Moore, was presented in a previous Office Correspondence. Moore teaches a trolley (Title; Abstract), the trolley (30) comprising: a structure (46) for supporting the turbine disc, the structure having an arrangement of beams (50) on which are positioned rollers (76, 78) from supporting the turbine disc (Fig 3, 5; Col 2, Ln 50-55; Col 3, Ln 35-38), wherein the rollers (76, 78) comprise: at least two rollers (74) whose axes are inclined at a non-zero acute angle relative to a horizontal direction and one upper roller (78) whose axis is inclined at said non-zero angle relative to a vertical direction (Fig 3; Col 3, Ln 54-57); wherein the arrangement of beams forms the shape of the letter Y inverted, with an upper beam carrying the upper roller (78) and two lower beams carrying the lower rollers (76), the upper beam defining an axis of symmetry of the structure.
The prior art does not teach or fairly suggest that the beams are arranged in a plane which is inclined of said non-zero acute angle relative to the vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726